Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00442-CV

              IN THE INTEREST OF J.D., J.H., Jr., and G.A.V., Jr., Children

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01311
                    Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED October 10, 2018.


                                              _____________________________
                                              Rebeca C. Martinez, Justice